Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Carol A. Forti appeals from the district court’s order denying her motion for a stay of the disbursement of funds in her bankruptcy case pending appeal. All funds of the bankruptcy estate have now been distributed and a discharge granted. Accordingly, this appeal is moot. See In re Stadium Mgt. Corp., 895 F.2d 845, 847 (1st Cir.1990) (“Absent a stay, the court must dismiss a pending appeal as moot because the court has no remedy that it can fashion even if it would have determined the issues differently”). We deny Forti’s pending motions and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

DISMISSED.